UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53703 (Commission File Number) FRESH TRAFFIC GROUP INC. (Exact name of registrant as specified in its charter) Nevada 98-0531819 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 201 Portage Ave, Suite 1680, Winnipeg MB, Canada R3B 3K6 (Address of principal executive offices) (Zip Code) (204) 942-4200 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 36,000,000 common shares outstanding as of July 11, 2011 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – Other Information Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. (Removed and Reserved) 8 Item 5. Other Information 8 Item 6. Exhibits 9 Signatures 10 1 PART I ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. All such adjustments are of a normal recurring nature. Operating results for the nine month period ended May 31, 2011, are not necessarily indicative of the results that may be expected for the fiscal year ending August 31, 2011. For further information refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended August 31, 2010 Page Consolidated Balance Sheets F-1 Consolidated Statements of Operations and Comprehensive Income (Loss) F-2 Consolidated Statements of Cash Flows F-3 Notes to Unaudited Consolidated Financial Statements F-4 to F-9 2 FRESH TRAFFIC GROUP INC. CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) ASSETS May 31, 2011 (Unaudited) August 31, Current Cash $ $ Accounts receivable GST receivable - Corporate tax refund - Inventory - Total Current Assets Property, plant and equipment, net Security deposit - Note 6 Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ GST payable Loan payable - Loan payable – related parties - Total Current Liabilities STOCKHOLDERS’ DEFICIT Capital stock – Authorized: $0.001 par value, 675,000,000 common shares authorized; 36,000,000 and 8,000,000 common shares issued and outstanding at May 31, 2011 and August 31, 2010, respectively Additional Paid-in Capital ) Deficit ) ) Accumulated other comprehensive income (loss) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements F-1 FRESH TRAFFIC GROUP INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Stated in US Dollars) (Unaudited) Three Months ended May 31, Nine Months ended May 31, Service based sales $ Cost of goods sold Gross profit Operating Expenses Professional fees Rent Amortization Investor relations - - - Other general and administrative expenses Total operating expenses Income (loss) from operations ) ) ) Other income and expense Loss on debt settlement - - ) - Interest expense ) - ) - Net Income (Loss) $ $ ) $ ) $ ) Basic and diluted loss per share $ $ ) $ ) $ ) Weighted average number of shares outstanding Comprehensive income (loss) gain: Net income (loss) $ $ ) $ ) $ ) Foreign currency translation (loss) gain ) Comprehensive income (loss) $ $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements F-2 FRESH TRAFFIC GROUP INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Stated in US Dollars) (Unaudited) Nine months Cash flows from operating activities Net loss $ ) $ ) Adjustment to reconcile net loss to cash provided by (used in) operations: Amortization Loss on debt settlement - Investor relations paid by common stock - Accrued interest - Accounts receivable ) GST receivable ) ) GST payable Corporate tax refund - Corporate tax payable ) Accounts payable and accrued liabilities Net cash provided by (used in) operating activities ) Cash flows from Investing Activities Furniture and equipment purchase ) - Net cash provided by (used in) investing activities ) - Cash flows from Financing Activities Proceeds from business combination - Proceeds from loan payable Proceeds from loan – related parties Repayment of loan – related parties ) - Net cash provided by financing activities Effect of currency rate change on cash Increase (decrease) in cash during the period ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Interest $
